      Case 1:19-cv-00426-LY Document 9 Filed 07/08/19 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION
HEIDI SPAHN,

      Plaintiff,
v.                                                C.A. No.: 1:19-cv-426-LY

P.E.S. ENTERPRISES, INC., d/b/a CAPITOL
COURIER, PAUL E. SWOPE, NORLYN
ENTERPRISES, INC, d/b/a DILIGENT DELIVERY
SERVICE,

     Defendant.
__________________________________/

             NOTICE OF DISMISSAL WITH PREJUDICE

      Plaintiff, HEIDI SPAHN, pursuant to Rule 41(a)(1) of the Federal

Rules of Civil Procedure, hereby gives notice of the dismissal, with prejudice,

of all claims asserted herein against Defendants, P.E.S. ENTERPRISES,

INC., d/b/a CAPITOL COURIER, PAUL E. SWOPE, and NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE, in this

action.

                      CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of the foregoing
upon the following via U.S. Mail, First Class on July 8, 2019:

P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER
c/o PAUL E. SWOPE, Registered Agent
4109 Todd Ln. #1400
Austin, TX 78744
      Case 1:19-cv-00426-LY Document 9 Filed 07/08/19 Page 2 of 2




PAUL E. SWOPE
4109 Todd Ln. #1400
Austin, TX 78744

NORLYN ENTERPRISES, INC,
D/B/A DILIGENT DELIVERY SERVICE
c/o CT Corporation System
1999 Bryan St. Suite 900
Dallas, TX 75201-3136

Maurice Lee Bresenhan, Jr.
Zukowski, Bresenhan & Piazza LLP
1177 West Loop South #950
Houston, TX 77027

Betsy Hall Bender
Attorney at Law
PO Box 340505
Austin, TX 78734-0505

Dated this July 8, 2019.

                                   /s/ Charles L. Scalise
                                   CHARLES L. SCALISE
                                   Texas Bar No. 24064621
                                   ROSS • SCALISE LAW GROUP
                                   1104 San Antonio Street
                                   Austin, Texas 78701
                                   (512) 474-7677 - Telephone
                                   (512) 474-5306 - Facsimile
                                   Email:       charles@rosslawpc.com

                                   ATTORNEY FOR PLAINTIFF
